Case 19-80806-TLS             Doc 9     Filed 06/05/19 Entered 06/05/19 09:45:42                   Desc Main
                                        Document      Page 1 of 3




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF NEBRASKA

IN RE:                                                 )             CASE NO. 19-80806-TLS
                                                       )                CHAPTER 7
                                                       )
THOMAS PATRICK LEONARD AKA                             )
THOMAS P. LEONARD AKA                                  )
THOMAS LEONARD AKA                                     )
TOM PATRICK LEONARD AKA                                )
TOM P. LEONARD AKA                                     )
TOM LEONARD,                                           )
                                                       )               MOTION FOR RELIEF
                                                       )             FROM AUTOMATIC STAY
                  Debtor.                              )

         COMES NOW the applicant, Wilmington Trust, National Association, not in its individual capacity
but solely as successor trustee to Citibank, N.A. as Trustee to Lehman XS Trust Mortgage Pass-Through
Certificates, Series 2007-11 (“Wilmington”), and in support of its Motion to obtain relief from the automatic
stay of 11 U.S.C. Section 362(a) to allow it to proceed with foreclosure proceedings in Sarpy County, Nebraska,
shows the Court as follows:

                                               JURISDICTION

         1.       This action is brought pursuant to 11 U.S.C. Section 362 and Bankruptcy Rules Nos. 4001
and 9013.
         2.       The above-named debtor filed this proceeding for relief under Chapter 7, Title 11 U.S.C., on
or about May 29, 2019.
                                           DEBT AND SECURITY
         3.       On April 25, 2007, Thomas P. Leonard, executed and delivered to Lehman Brothers Bank,
FSB a promissory note in writing in the original principal sum of $125,600.00, together with interest as more
particularly set forth in such note.
         4.       On April 25, 2007, Thomas P. Leonard, to secure payment of such promissory note, executed
and delivered to First American Title, as Trustee for Mortgage Electronic Registration Systems, Inc., solely as
Nominee for Lehman Brothers Bank, FSB, Beneficiary a certain deed of trust, conveying certain real estate
commonly known as 1810 Park Circle, Bellevue, Nebraska 68123. Such deed of trust was recorded in the
Office of the Register of Deeds of Sarpy County, Nebraska.
         5.       On or after the date of the recording of such deed of trust, debtor became the record owner of
such real estate. Wilmington is the holder of the note and owner of the beneficial interest in the deed of trust.



LKB
Case 19-80806-TLS            Doc 9      Filed 06/05/19 Entered 06/05/19 09:45:42                   Desc Main
                                        Document      Page 2 of 3



                                                  DEFAULT
        6.       The debtor made some payments on the obligation described above but has failed, refused and
neglected to make all payments due and owing to Wilmington and is delinquent for the payments due from and
after May 1, 2018.
        7.       As a result thereof, there is presently due and owing on the note and deed of trust the principal
amount of $84,258.60 plus interest at the rate of 4.625% per annum and other related charges.
                                     BASIS FOR RELIEF FROM STAY
        8.       Debtor has not afforded adequate protection to the applicant to protect its interest in said
property.
        9.       Debtor has filed a statement of intention to surrender the property.
        WHEREFORE, Wilmington prays that upon hearing of this matter, it be awarded relief from the
automatic stay of 11 U.S.C. Section 362(a), that Rule 4001(a)(3) of the Federal Rules of Bankruptcy
Procedure be waived to allow it to immediately proceed with foreclosure proceedings in Sarpy County,
Nebraska, that it be relieved of further responsibility to comply with Rule 3002.1 of the Federal Rules of
Bankruptcy Procedure, that it be allowed to send to any party or parties protected by the automatic stay any
and all notices required by applicable state and/or federal law or regulation, that it be allowed to take such
actions with respect to the property as are provided for under applicable non-bankruptcy law, including but
not limited to, informing debtor of any loan modification, short sale or other loss mitigation options, that it
be allowed to perform property preservation services on the above-referenced property, and that its attorney
fees and costs, in connection with this Motion be approved.


                                                       WILMINGTON TRUST, NATIONAL
                                                       ASSOCIATION, NOT IN ITS INDIVIDUAL
                                                       CAPACITY BUT SOLELY AS SUCCESSOR
                                                       TRUSTEE TO CITIBANK, N.A. AS TRUSTEE TO
                                                       LEHMAN XS TRUST MORTGAGE PASS-
                                                       THROUGH CERTIFICATES, SERIES 2007-11,
                                                       Applicant


                                                       By:_ s/Eric H. Lindquist
                                                           Eric H. Lindquist, #18112
                                                          Eric H. Lindquist, P.C., L.L.O.
                                                          8712 West Dodge Road, Ste. 260
                                                          Omaha, NE 68114
                                                          Telephone: (402) 829-0400
                                                          Facsimile: (402) 829-0409




LKB
Case 19-80806-TLS          Doc 9     Filed 06/05/19 Entered 06/05/19 09:45:42                Desc Main
                                     Document      Page 3 of 3



                                      CERTIFICATE OF SERVICE

        I hereby certify that a copy of the above and foregoing Motion for Relief from Automatic Stay was
served upon debtor Thomas Patrick Leonard, 1810 Park Circle, Bellevue, NE 68123 and at 2808 Comstock
Plz., Apt. C, Bellevue, NE 68123, by regular United States mail, postage prepaid, upon debtor’s attorney of
record, Francis X. Skrupa, upon the trustee, Brian S. Kruse and upon Jerry Jensen, Acting Assistant U.S.
Trustee, via electronic notification, this 5th day of June, 2019.

                                                    s/Eric H. Lindquist
                                                    Eric H. Lindquist




LKB
